Title: To George Washington from Nicholas Cooke, 20 July 1776
From: Cooke, Nicholas
To: Washington, George



Sir
Newport July 20th 1776

I am favoured with your Excellency’s Letter of the 15th instant; which I have communicated to the General Assembly now sitting here. Agreeable to your Request the Captains of the Row-Gallies are ordered to proceed immediately to New York there to receive your Orders and to govern themselves accordingly. I have the Honor to be with great Respect Sir Your Excellency’s Most obedt and Most humble Servt

Nichs Cooke

